DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
An array corresponding to a pixel of the to-be-converted image according to the target conversion color ratio corresponding to the pixel is essential for implementing the instant invention. However, nowhere in the disclosure provides an example for such array, making the disclosure incomprehensible. Specifically, without an exemplary array as a reference, the subject matter of inputting a calculated index value to the created array corresponding to the pixel as a subscript of the array corresponding to the pixel to acquire an element of the array corresponding to the pixel as a target value corresponding to the pixel is incomprehensible. 
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations “creating an array corresponding to the pixel according to the target conversion color ratio corresponding to the pixel” and “inputting the calculated index value to the created array corresponding to the pixel as a subscript of the array corresponding to the pixel, to acquire an element of the array corresponding to the pixel as a target value corresponding to the pixel” in claim 1 must be shown with specific steps or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show an exemplary array corresponding to the pixel according to the target conversion color ratio corresponding to the pixel and show an example for inputting the calculated index value to the created array corresponding to the pixel as a subscript of the array corresponding to the pixel, to acquire an element of the array corresponding to the pixel as a target value corresponding to the pixel described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because:
An essential cooperative relationship between the result from the action of “converting a to-be-converted image from a first color space to a second color space” and other elements of the claim is omitted. Such omission amounts to a gap between the necessary structural connections. For example, two questions would arise in view of the current claim language: 1) whether or not the converted image in the second color space is a target image and 2) if it is not the target image what is the use of the converted image in the second color space. 
The claim limitation “a target conversion color ratio corresponding to each pixel” is recited in ll. 4, which clearly indicates that there are a plurality of pixels and a plurality of target conversion color ratios in one-on-one relationship. However, the instant claim and depend claims subsequently recite “the pixel” instead. It is unclear which of the plurality of pixels is referred to by “the pixel”.
The alleged claim limitation “creating an array corresponding to the pixel according to the target conversion color ratio corresponding to the pixel” in ll. 11-12 of the page is lack of an essential definition for the claimed array corresponding to the pixel (e.g., what are the elements making the claimed array). Such omission amounts to a gap between the necessary structural connections. For example, a question would arise whether or not the plurality of target conversion colors included in the target conversion color ratio corresponding to the pixel directly make elements of the claimed array. It is noted that the phase “according to the target conversion color ratio corresponding to the pixel” does not provide an answer to this question, while the answer is essential for understanding of this instant invention as a whole. See MPEP § 2172.01. 
The claim limitation “inputting the calculated index value to the created array corresponding to the pixel as a subscript of the array corresponding to the pixel, to acquire an element of the array…” in ll. 14-18 of the page is unclear. 
The claim limitation "the target conversation color" is recited in ll. 19 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected because they depend on claim 1.
Claim 2 is further rejected for reciting “first intermediate result” without providing an essential definition for it. Without the essential definition, the subject matter is indefinite.
Claims 4-11 are further rejected for reciting and/or inheriting claim element “the plurality of target conversion colors”. There is insufficient antecedent basis for this limitation in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eldredge, US Patent No. 6,753,988, discloses a technique for color mapping between two color spaces; 
Walton et al., US Patent No. 7,586,644, discloses devices and methods for converting color data between color spaces using look-up tables.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693